Citation Nr: 0326541	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This appeal arises from an August 1995 rating action that 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.  A Notice of Disagreement was 
received in October 1995, and a Statement of the Case (SOC) 
was issued in December 1995.  A Substantive Appeal was 
received in June 1996.  In January 1997, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  Supplemental SOCs 
(SSOCs) were issued in August 1997 and March 1999.

In September 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development. A SSOC was issued 
in December 2000.

In July 2001, the Board again remanded this case to the RO 
for due process development and adjudication.


REMAND

Initially, the Board notes that, in a September 2001 letter, 
the RO requested the veteran to provide further information 
and/or evidence to support his claim for service connection 
within 60 days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1).  The RO's letter 
advised the veteran that if he did not respond within the 
specified time period, his claim would be adjudicated on the 
basis of the evidence of record.

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the response 
period contained in 38 C.F.R. § 3.159(b)(1) short of the 
statutory 1-year period provided for response as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found that 
the period short of 1 year provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory 1-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
and adjudication (as explained below), the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested before the RO will make a decision in the claim.  

As regards specific development of the claim, the Board 
points out that in the June 2001 remand, the Board requested 
that the RO arrange for the veteran to undergo VA psychiatric 
examination.  Although such examination was accomplished in 
June 2003, the RO in August 2003 referred the examination 
back to the same VA physician for supplemental comments and 
opinions.  However, the record does not contain a subsequent 
report from the VA physician.  The Board finds that such 
addendum is necessary prior to an appellate decision in this 
case.

Further, the Board requested that the RO adjudicate the claim 
following the development.  Although numerous VA and Social 
Security Administration medical records have been received, 
the record does not indicate that the RO thereafter reviewed 
the claim at any time subsequent to the last SSOC that was 
issued in December 2000.  Hence, the RO must consider the 
claim in light of all evidence associated with the claims 
file since the December 2000 SSOC, and issue an SSOC 
reflecting such consideration.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The SSOC that explains the bases for the 
RO's determination must include citation and discussion of 
the pertinent legal authority implementing the VCAA, i.e., 
38 C.F.R. §§ 3.102 and 3.159.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file a copy of any 
supplemental psychiatric report prepared 
in response to the RO's August 2003 
request by the VA physician who examined 
the veteran in June 2003.  

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence are provided.  The RO should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond.    

3.  If the veteran responds, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

6.  After accomplishing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence (to 
specifically include all that added to 
the record since the December 2000 SSOC) 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (which includes citation 
to 38 C.F.R. §§ 3.102 and 3.159 (2002), 
discussion of all pertinent evidence and 
legal authority, and clear reasons and 
bases for its determination), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and 
readjudication; it is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran and his representative need take no action until 
otherwise notified, but they may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


